Citation Nr: 1701528	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  14-21 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to December 1988 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2016, the Veteran testified before the Board at the RO in San Juan.  A transcript of that proceeding is of record.

The Board has recharacterized the claims on appeal.  The issue on appeal was developed as a claim for service connection for PTSD; however, the Board has expanded the matter to include all acquired psychiatric disorders pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Further, given that service connection for PTSD requires application of different legal criteria, the matter has been bifurcated and recharacterized as reflected on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79   (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

The Board notes that service connection for an acquired psychiatric disorder other than PTSD has been previously denied in a final rating decision.  Given that, new and material evidence is necessary to reopen that claim.  38 C.F.R. § 3.156(a).  Thus, the Board has styled the issue of service connection for an acquired psychiatric disorder as a petition to reopen.  Further, as the Board is reopening that claim, there is no prejudice to the Veteran in proceeding in that manner.  


FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO denied reopening the claim for service connection for anxiety and a nervous disorder.

2.  The evidence received more than one year since the February 2008 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for an acquired psychiatric disorder other than PTSD.

3.  PTSD has not been diagnosed in accordance with the standards enunciated in the DSM.

4.  The evidence is at least in equipoise as to whether the Veteran has an acquired psychiatric disorder other than PTSD that is etiologically related to service.


CONCLUSIONS OF LAW

1.  The RO's February 2008 denial of the application to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) (2015).

4.  The criteria for service connection for an acquired psychiatric disorder other than PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated September 2009 to the Veteran, which fully addressed all notice elements related to the claim of service connection for PTSD.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notices.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Likewise, VA treatment records and all private treatment records identified by the Veteran have been obtained and associated with the claims file.  All outstanding treatment records have been obtained and associated with the claims file.

The Veteran has been afforded multiple VA examinations over the course of the appeal.  The Veteran was afforded VA psychiatric examinations in March 2015 and February 2011.  Each examination report contains explanations as to why the Veteran does not meet the criteria for a diagnosis of PTSD.  Thus, the Board considers those examinations adequate for determining the issue on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

I.  New and Material Evidence

By way of background, a July 1998 rating decision denied service connection for a nervous condition.  A July 2002 rating decision denied reopening service connection, but recharacterized the disability as anxiety.  A February 2008 rating decision denied reopening service connection for a nervous condition and anxiety. The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In this case, the RO considered service treatment records, service personnel records, various medical records and statements of the Veteran in the February 2008 rating decision.

The RO denied reopening the Veteran's claim for service connection as there was no evidence that an acquired psychiatric disorder other than PTSD was related to service.  Subsequently, the Veteran submitted a March 2016 mental status examination from J.A., M.A., relating a trauma and stress related disorder including adjustment like disorder to service.

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the February 2008 rating decision is new in that it had not been previously submitted.  As discussed above, this new evidence relates to unestablished facts necessary to substantiate the claims for service connection for an acquired psychiatric disorder other than PTSD.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in February 2008, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a).

II.  Service Connection

A.  PTSD

Service connection for PTSD specifically requires medical evidence diagnosing this disorder based on examination findings and in accordance with the DSM-IV or DSM-V (where, as here, certification was after August 4, 2014); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

Here, however, the Veteran has not been diagnosed with PTSD under either the DSM-IV or DSM-V, as required for service connection.

The Veteran was afforded a VA examination in February 2011.  There, the examiner declined to diagnose the Veteran with PTSD.  The examiner stated that the Veteran does experience reliving the incident, persistent hyperarousal symptoms and avoidant behavior.  Given that, the examiner stated that she was unable to diagnose the Veteran with PTSD under the DSM-IV.

The Veteran was again afforded a VA examination in March 2015.  There, the examiner declined to diagnose the Veteran with PTSD under the DSM-V.  While the examiner offered other psychiatric diagnoses under the DSM-V, she declined to diagnose the Veteran with PTSD.

Further, in a March 2016 mental status examination, J.A., M.A., declined to diagnose PTSD under the DSM.  He explained that the Veteran does not have a sufficient number of symptoms or sufficient severity for a diagnosis of PTSD.  Indeed, J.A. provided a thorough explanation as to which PTSD diagnostic criteria under the DSM were not present.  He explained that criteria D and E were not present.

To the extent that the Veteran himself argues that he has PTSD, he is not competent to render such a diagnosis.  The Veteran has not shown sufficient knowledge of the provisions of the DSM to the extent that he is capable of rendering a diagnosis of PTSD under the DSM's criteria.  See generally Latham v. Brown, 7 Vet. App. 359, 365 (1995).

The Board notes that some VA treatment records note a positive PTSD screen.  Those screens, however, do not definitively identify whether the Veteran has PTSD under the DSM.  Rather, they identify whether a diagnosis of PTSD may be appropriate.  Additionally, after thorough evaluations, clearly conducted with reference to the DSM's diagnostic criteria for PTSD, both VA examiners and J.A., a private mental health professional, determined that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM.  Indeed, given their express reference to the DSM's diagnostic criteria, the Board finds those reports highly probative in determining whether the Veteran has PTSD under the DSM.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

In conclusion, the Board finds that the Veteran does not have PTSD under either the DSM-IV or DSM-V, as required in order for service connection to be awarded.  38 C.F.R. §§ 3.304(f), 4.125(a).  Given the lack of any diagnoses of PTSD and the VA examination reports and report of J.A., which clearly explain that the Veteran does not meet the criteria for a diagnosis of PTSD under the DSM, the weight of the evidence is against a finding that service connection for PTSD is warranted.  The benefit-of-the-doubt rule does not help, and the Veteran's claim for service connection for PTSD is denied.  See 38 U.S.C.A. § 5107.

B.  Acquired Psychiatric Disorder other than PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has been diagnosed with several psychiatric disorders other than PTSD.  At a February 2011 VA examination, major depressive disorder was diagnosed.  Depressive disorder not otherwise specified (NOS) was diagnosed at a March 2015 VA examination.  J.A. diagnosed other specified trauma and stress-related disorder including adjustment-like disorders with prolonged duration. in March 2015

Service treatment records confirm that the Veteran was standing near a grenade simulator that exploded during service in February 1986.  See February 1986 Emergency Care and Treatment Record.  Burns on the Veteran's right hand were noted.  The Veteran has related his psychiatric problems to this in-service incident.

In March 2016, J.A. opined that it was at least as likely as not that the Veteran's other specified trauma and stress related disorder was related to the Veteran's service.  J.A. explained that the Veteran continued to have unwanted memories of his in-service incidents and has distressing dreams related to those incidents too.  Anxiety and nervousness were reported in reexperiencing service-related incidents.  Although the medical report does not offer an explicit rationale for J.A.'s opinion, it is clear that a thorough examination of the Veteran was performed and a through file review as conducted.  Moreover, reading the report as a whole offers strong support for the conclusion that the disability is related to service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  In light of the above, the Board concludes that J.A.'s opinion is entitled to substantial probative weight as to the issue of nexus.  See Caluza, 7 Vet. App. at 506.

The Board acknowledges the March 2015 VA examiner's opinion that a neuropsychiatric condition was not related to service.  As rationale, the examiner noted that the Veteran gave a report of psychiatric problems at separation from service, but did not pursue treatment until 1995.  The examiner also noted that the Veteran was hospitalized in 2007 for occupational problems and also sought treatment for such in 2010.  The examiner, however, merely provides a recitation of the Veteran's treatment history.  Indeed, it is not apparent why the Veteran's psychiatric disorder is not likely related to service simply because he did not receive treatment for such until 1995, a few years following service.  Given the fact that the opinion is based solely on a recitation of the factual background in this case, without any express reasoning for the conclusion, this opinion is of diminished probative value.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Horn v. Shinseki, 25 Vet. App. 251 (2012).

In conclusion, the evidence is in at least relative equipoise as to whether an acquired psychiatric disorder other than PTSD is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for an acquired psychiatric disorder other than PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







      (CONTINUED ON NEXT PAGE)


ORDER

The application to reopen a claim for entitlement to service connection for an acquired psychiatric disorder is granted.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD, to include anxiety, depression and other specified trauma and stress related disorder, is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


